     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.212 Page 1 of 14



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     RANDALL SCOTT MCGRAW,                                     Case No. 20-cv-954-MMA (KSC)
12                                              Plaintiff,
                                                                 ORDER GRANTING IN PART AND
13     v.                                                        DENYING IN PART DEFENDANT
                                                                 PACIFICA ASHWOOD LLC’S
14     PACIFICA ASHWOOD LLC, et al.,
                                                                 MOTION TO DISMISS
15                                           Defendants.
                                                                 [Doc. No. 23]
16
17
18
19             In his Complaint, Randall Scott McGraw (“Plaintiff”) alleges four causes of action:
20    (1) violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681–1681x; (2)
21    violation of the California Consumer Credit Reporting Agencies Act (“CCCRA”), Cal.
22    Civ. Code § 1785.1–1785.6; (3) Financial Abuse of Dependent Adult, Cal. Welf. & Inst.
23    Code § 15657.5; and (4) violation of California’s unlawful eviction and retaliation laws,
24    Cal. Civ. Code § 1940–1942.5. See Doc. No. 1 (“Compl.”).1 Defendant Pacifica
25    Ashwood LLC (“Pacifica”) moves to dismiss pursuant to Federal Rule of Civil Procedure
26
27
28    1
          All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                             1
                                                                                            20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.213 Page 2 of 14



 1    12(b)(6) on res judicata grounds. See Doc. No. 23. Plaintiff filed an opposition to
 2    Pacifica’s motion, and Pacifica replied. See Doc. Nos. 27, 31. The Court found the
 3    matter suitable for determination on the papers and without oral argument pursuant to
 4    Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 33.
 5    For the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART
 6    Defendant Pacifica’s motion.
 7                                              I. BACKGROUND2
 8    A. Prior Proceeding (“McGraw I”)
 9           In August 2015, Plaintiff became a tenant at an apartment complex owned by
10    Pacifica. See Compl. ¶ 36. After moving into the apartment, Plaintiff requested that
11    Pacifica make repairs to Plaintiff’s shower; however, Pacifica did not accommodate that
12    request until December 2018. See id. ¶¶ 37–40.
13           On December 31, 2018, Plaintiff filed an action (“McGraw I”) in small claims
14    court in the Superior Court of California, County of San Diego. See id. ¶ 44; Doc. No.
15    23-2 at 4–8 (Plaintiff’s Claim and Order to Go to Small Claims Court, McGraw v.
16    Pacifica Ashwood LLC, No. 37-2018-00067983-SC-SC-CTL (Cal. Super. Ct. Dec. 31,
17    2018)). The initial complaint concerned Plaintiff’s lack of hot water from February 14,
18    2018, until March 1, 2018, and other shower related issues which appear to have occurred
19    from August 14, 2015, until December 11, 2018. See Doc. No. 23-2 at 5.
20           On July 24, 2019, Plaintiff filed the First Amended Complaint (“FAC”) with the
21    small claims court. See Doc. No. 23-2 at 10–14 (First Amended Plaintiff’s Claim and
22    Order to Go to Small Claims Court, McGraw v. Pacifica Ashwood LLC, No. 37-2018-
23    00067983-SC-SC-CTL (Cal. Super. Ct. July 24, 2019)). In addition to the claims
24    asserted in the original complaint, the FAC alleged that Pacifica wrongfully restricted
25
26
27    2
        Because this matter is before the Court on a motion to dismiss, the Court must accept as true the
      allegations set forth in the complaint. See Hosp. Bldg. Co. v. Trs. Of Rex Hosp., 425 U.S. 738, 740
28    (1976).

                                                         2
                                                                                          20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.214 Page 3 of 14



 1    Plaintiff’s access to the premises by changing the gate code without notice. See id. at 11.
 2    According to the FAC, the allegations occurred around August 14, 2015, to July 2019.
 3    See id. On October 11, 2019, the small claims court entered judgment in Plaintiff’s
 4    favor. See Compl. ¶ 71; Doc. No. 23-2 at 19–20 (Notice of Entry of Judgment, McGraw
 5    v. Pacifica Ashwood LLC, No. 37-2018-00067983-SC-SC-CTL (Cal. Super. Ct. Oct. 11,
 6    2019)).
 7    B. Present Proceeding (“McGraw II”)
 8           On May 22, 2020, Plaintiff filed the present action (“McGraw II”) in this Court.
 9    See generally, Compl. Plaintiff contends that after Pacifica was served with the McGraw
10    I lawsuit, Pacifica, “in attempt to retaliate against [Plaintiff], immediately began
11    harassing [Plaintiff], making every effort to make [Plaintiff] unwelcome in his own
12    apartment.” See id. ¶ 46. On April 20, 2019,3 Pacifica served Plaintiff with a sixty-day
13    notice of eviction within 180 days after Plaintiff filed McGraw I. See id. ¶ 47. Within
14    sixty days after Plaintiff received the eviction notice, Pacifica’s property manager asked
15    whether Plaintiff would be out of the apartment by the date set in the eviction notice. See
16    id. ¶ 48. When Plaintiff informed the property manager that he would not be moving out,
17    the property manager responded that it would be “war” if Plaintiff refused to move out.
18    Id. ¶ 49. Pacifica then began falsely accusing Plaintiff of making late rent payments in
19    an effort to find reason for eviction. See id. ¶ 51. Plaintiff maintains that he remained
20    compliant on all financial obligations of the lease. See id. ¶ 52.
21
22
23
24
25    3
       The Complaint provides the date as April 20, 2020; however, according to Plaintiff, the correct date is
26    April 20, 2019. See Doc. No. 27 at 7 n.1. The Court finds the typological error as nonfatal to Pacifica’s
      motion. See Moreno-Woods v. T-Mobile USA, Inc., No. 11-1314-RDR, 2012 WL 887602, at *2 n.1 (D.
27    Kan. Mar. 14, 2012); Lesley v. Spike TV division of MTV Networks, Inc., No. CV 04-2758 DT (PLAX),
      2005 WL 8156246, at *1 n.1 (C.D. Cal. July 26, 2005).
28

                                                          3
                                                                                           20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.215 Page 4 of 14



 1           Plaintiff began applying to different apartments and was eventually denied. See id.
 2    ¶ 56–57. On May 23, 2019,4 Plaintiff discovered that Pacifica had been inaccurately
 3    reporting information to the credit bureaus. See id. ¶ 58. Pacifica reported that
 4    “[Plaintiff] was delinquent in the months of June through August of 2017; October 2017;
 5    June through December of 2018; and January and May of 2019.” See id. ¶ 59. Plaintiff
 6    contends that his apartment applications were denied, at least in part, as a result of the
 7    erroneous information Pacifica reported on Plaintiff’s credit report. See id. ¶ 58.
 8           Accordingly, Plaintiff brings the following causes of action against Pacifica: (1)
 9    violation of the FCRA, (2) violation of the CCCRA, (3) financial abuse of a dependent
10    adult, and (4) unlawful eviction and retaliation. See id. ¶¶ 84–110.
11                                            II. LEGAL STANDARD
12    A. Judicial Notice
13           Generally, a district court’s review on a 12(b)(6) motion to dismiss is “limited to
14    the complaint.” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001), overruled
15    on other grounds by Galbraith v. Cnty. Of Santa Clara, 307 F.3d 1119, 1125–26 (9th Cir.
16    2002) (quoting Cervantes v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993)).
17    However, “a court may take judicial notice of matters of public record,” id. at 689
18    (internal quotations omitted), and of “documents whose contents are alleged in a
19    complaint and whose authenticity no party questions, but which are not physically
20    attached to the pleading,” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled
21    on other grounds by Galbraith, 307 F.3d at 1125–26; see also Fed. R. Evid. 201.
22    “A judicially noticed fact must be one not subject to reasonable dispute in that it is either
23    (1) generally known within the territorial jurisdiction of the trial court or (2) capable of
24
25    4
       The Complaint states May 23, 2020, but this appears to be incorrect because Plaintiff filed the
26    complaint on May 22, 2020. Therefore, the Court infers Plaintiff intended the date to be May 23, 2019.
      This inference is further validated by Plaintiff’s opposition brief. See Doc. No. 27 at 13 (“[T]he CCRA
27    and FCRA claims arose in late May 2019 when [Plaintiff] learned that his credit report reflected
      erroneous tradelines pertaining to his lease.”). The Court notes that whether the correct year is 2020 or
28    2019 has no bearing on the outcome of this motion. See supra note 3.

                                                          4
                                                                                           20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.216 Page 5 of 14



 1    accurate and ready determination by resort to sources whose accuracy cannot reasonably
 2    be questioned.” Fed. R. Evid. 201(b); see also Mack v. South Bay Beer Distributors, 798
 3    F.2d 1279, 1282 (9th Cir. 1986) (citing Sears, Roebuck & Co. v. Metropolitan Engravers,
 4    Ltd., 245 F.2d 67, 70 (9th Cir. 1956)).
 5    B. Motion to Dismiss for Failure to State a Claim
 6          A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint. Navarro
 7    v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short and plain
 8    statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
 9    8(a)(2). However, plaintiffs must also plead “enough facts to state a claim to relief that is
10    plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also
11    Fed. R. Civ. P. 12(b)(6). The plausibility standard demands more than a “formulaic
12    recitation of the elements of a cause of action,” or “‘naked assertions’ devoid of ‘further
13    factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
14    550 U.S. at 555, 557). Instead, the complaint “must contain sufficient allegations of
15    underlying facts to give fair notice and to enable the opposing party to defend itself
16    effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
17          In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
18    of all factual allegations and must construe them in the light most favorable to the
19    nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996)
20    (citing Nat’l Wildlife Fed’n v. Espy, 45 F.3d 1337, 1340 (9th Cir. 1995)). The court need
21    not take legal conclusions as true merely because they are cast in the form of factual
22    allegations. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) (quoting W. Min.
23    Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Similarly, “conclusory allegations
24    of law and unwarranted inferences are not sufficient to defeat a motion to dismiss.”
25    Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).
26          In determining the propriety of a Rule 12(b)(6) dismissal, courts generally may not
27    look beyond the complaint for additional facts. See United States v. Ritchie, 342 F.3d
28    903, 907–08 (9th Cir. 2003). “A court may, however, consider certain materials—

                                                    5
                                                                                 20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.217 Page 6 of 14



 1    documents attached to the complaint, documents incorporated by reference in the
 2    complaint, or matters of judicial notice—without converting the motion to dismiss into a
 3    motion for summary judgment.” Id.; see also Lee, 250 F.3d at 688. “However, [courts]
 4    are not required to accept as true conclusory allegations which are contradicted by
 5    documents referred to in the complaint.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293,
 6    1295–96 (9th Cir. 1998) (citing In re Stac Electronics Securities Litigation, 89 F.3d 1399,
 7    1403 (9th Cir. 1996)).
 8          Where dismissal is appropriate, a court should grant leave to amend unless the
 9    plaintiff could not possibly cure the defects in the pleading. Knappenberger v. City of
10    Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d 1122, 1127
11    (9th Cir. 2000)).
12                                          III. DISCUSSION
13    A. Judicial Notice
14          To support its motion to dismiss and pursuant to Federal Rule of Evidence 201,
15    Pacifica requests that the Court take judicial notice of “certain court records listed below
16    and included as exhibits, from the San Diego Superior Court, Small Claims Central
17    Division, on Case Number: 37-2018-00067983-SC-SC-CTL, previously filed by
18    [Plaintiff] against Defendant.” Doc. No. 23-2 at 1. Plaintiff does not appear to dispute
19    Pacifica’s request.
20          Accordingly, the Court GRANTS Pacifica’s request and takes judicial notice of
21    the court filings from 37-2018-00067983-SC-SC-CTL, including “Plaintiff’s Claim and
22    Order to go to Small Claims Court” (Doc. No. 23-2 at 4–8), “First Amended Plaintiff’s
23    Claim and Order to go to Small Claims Court” (Doc. No. 23-2 at 10–14), “Proof of
24    Service” (Doc. No. 23-2 at 16–17), and “Notice of Entry of Judgment” (Doc. No. 23-2 at
25    19–20). See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
26    2006) (taking judicial notice of court filings and other matters of public record); Fontaine
27    v. Bank of New York Mellon, No. 17-cv-2424-MMA (JLB), 2018 WL 1524519, at *4
28    (S.D. Cal. Mar. 28, 2018) (same).

                                                    6
                                                                                 20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.218 Page 7 of 14



 1    B. Motion to Dismiss for Failure to State a Claim
 2          Defendant Pacifica argues that the action should be dismissed in its entirety
 3    because it is precluded by the doctrine of res judicata. See Doc. No. 23-1 at 4; see also
 4    Doc. No. 31 at 1–3. Specifically, Pacifica asserts that Plaintiff “is bound by the Small
 5    Claims Court’s judgment and is precluded from bringing this subsequent litigation.”
 6    Doc. No. 23-1 at 5; see also Doc. No. 31 at 3–4. Further, Pacifica avers “[t]his second
 7    lawsuit before this Court does not assert any new different claim, subsequent to the Small
 8    Claims judgment, that cannot be considered precluded or barred by it.” Doc. No. 23-1 at
 9    8. Plaintiff responds that res judicata does not preclude the causes of action brought in
10    McGraw II for the following reasons: (1) Pacifica failed to establish the actions at issue
11    in McGraw II arose before Plaintiff filed the initial complaint in McGraw I; (2) McGraw
12    II involves multiple parties other than Pacifica; (3) the causes of action asserted in
13    McGraw II and McGraw I are not the same; and (4) the Small Claims Court did not have
14    jurisdiction over the new claims. See Doc. No. 27 at 11–20.
15          The doctrine of “‘[r]es judicata’ describes the preclusive effect of a final judgment
16    on the merits. Res judicata, or claim preclusion, prevents relitigation of the same cause
17    of action in a second suit between the same parties or parties in privity with them.”
18    Mycogen Corp. v. Monsanto Co., 51 P.3d 297, 301 (Cal. 2002). In general, a final
19    judgment in favor of the plaintiff merges the cause of action in the judgment. Busick v.
20    Workmen’s Comp. Appeals Bd., 500 P.2d 1386, 1390 (Cal. 1972) (citing Edmonds v.
21    Glenn-Colusa Irr. Dist., 19 P.2d 502, 506 (Cal. 1933)). “Merger[] precludes the
22    maintenance of a second suit between the same parties on the same cause of action so
23    long as the first suit concluded in a final judgment on the merits.” Los Angeles Branch
24    NAACP v. Los Angeles Unified Sch. Dist., 750 F.2d 731, 737 (9th Cir. 1984) (first citing
25    Agarwal v. Johnson, 603 P.2d 58, 72 (Cal. 1979); and then citing Slater v. Blackwood,
26    543 P.2d 593, 594 (Cal. 1975)). Furthermore, “[r]es judicata bars the litigation not only
27    of issues that were actually litigated but also issues that could have been litigated.” Fed’n
28

                                                    7
                                                                                 20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.219 Page 8 of 14



 1    of Hillside & Canyon Ass’n v. City of Los Angeles, 24 Cal. Rptr. 3d 543, 557 (Ct. App.
 2    2004) (citing Busick, 500 P.2d at 1392).
 3          “Under 28 U.S.C. § 1738, federal courts are required to give state court judgments
 4    the preclusive effects they would be given by another court of that state.” Brodheim v.
 5    Cry, 584 F.3d 1262, 1268 (9th Cir. 2009) (first citing Migra v. Warren City Sch. Dist. Bd.
 6    of Educ., 465 U.S. 75, 84 (1984); and then citing Maldonado v. Harris, 370 F.3d 945,
 7    951 (9th Cir. 2004)). Accordingly, “[w]e look to California law to determine the res
 8    judicata effect of a California judgment.” Robi v. Five Platters, Inc., 838 F.2d 318, 323
 9    (9th Cir. 1988).
10          Under California law, the doctrine of res judicata precludes a subsequent action if
11    “(1) the decision in the prior proceeding is final and on the merits; (2) the present
12    proceeding [involves] the same cause of action as the prior proceeding; and (3) the parties
13    in the present proceeding or parties in privity with them were parties to the prior
14    proceeding.” Fed’n of Hillside & Canyon Ass’n, 24 Cal. Rptr. 3d at 557 (citing Busick,
15    500 P.2d at 1391). “Unlike the federal courts, which apply a ‘transactional nucleus of
16    facts’ test, ‘California courts employ the “primary rights” theory to determine what
17    constitutes the same cause of action for claim preclusion purposes.’” Brodheim, 584 F.3d
18    at 1268 (quoting Maldonado, 370 F.3d at 952).
19          1. Whether the Decision in McGraw I was Final and on the Merits
20          Res judicata requires the prior judgment to be final and on the merits. Mir v. Little
21    co. of Mary Hosp., 844 F.2d 646, 651 (9th Cir. 1988) (quoting Trujillo v. County of Santa
22    Clara, 775 F.2d 1359, 1366 (9th Cir. 1985)). The preclusive effect of a final judgment
23    applies to final judgments made in small claims court. See Allstate Ins. Co. v. Mel
24    Rapton, Inc., 92 Cal. Rptr. 2d 151, 155 (Ct. App. 2000) (first citing Hatch v. Bank of Am.
25    N. T. & S. A., 5 Cal. Rptr. 875, 878 (Ct. App. 1960); and then citing Perez v. City of San
26    Bruno, 616 P.2d 1287, 1291 (Cal. 1980)) (“[A] valid final judgment in favor of a plaintiff
27    . . . precludes the plaintiff from maintaining any later suit on the same cause of action.
28    This aspect of res judicata applies to judgments rendered by the small claims court.”).

                                                    8
                                                                                 20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.220 Page 9 of 14



 1    Here, the McGraw I court entered a judgment on October 11, 2019. See Doc. No. 23-2 at
 2    19. The judgment was final because Pacifica’s opportunity to appeal has passed. See
 3    Fed’n of Hillside & Canyon Ass’n, 24 Cal. Rptr. 3d at 558. Finally, neither party appears
 4    to argue that the judgment was not on the merits. Accordingly, McGraw I resulted in a
 5    final judgment on the merits.
 6           2. Whether Plaintiff and Pacifica were Parties to McGraw I
 7           Plaintiff argues that res judicata is inapplicable because the new lawsuit involves
 8    parties other than solely Pacifica. See Doc. No. 27 at 13–14. However, the doctrine of
 9    res judicata prevents relitigating the same cause of action “between the same parties or
10    parties in privity with them.” Mycogen Corp., 51 P.3d at 301. Thus, the sole question
11    under this element is whether Plaintiff and Pacifica were parties to the previous action.
12    Here, both Plaintiff and Pacifica were parties to McGraw I. The addition of new parties
13    to the present action does not change that fact, and Plaintiff cites no authority in support
14    of his position.5 Accordingly, Plaintiff and Pacifica were parties to McGraw I for the
15    purpose of determining whether Plaintiff’s current claims against Pacifica are barred.
16           3. Whether McGraw II Involves the Same Causes of Action at Issue in
17           McGraw I
18           Plaintiff argues the causes of action asserted in McGraw II are not the same causes
19    of action brought in McGraw I. See Doc. No. 27 at 11. Specifically, Plaintiff argues that
20    the “first complaint was based on the landlord’s failure to make repairs/habitability
21    issues, and the new complaint alleges retaliation, elder abuse, and credit repair issues
22    . . . .” See id. at 18. Pacifica contends that the current action concerns the same primary
23    rights at issue in the small claims action. See Doc. No. 31 at 2.
24
25
26
      5
       Additionally, Pacifica appears to be the only remaining active defendant in this action. Defendants
27    Contemporary Information Corp. and Transunion, LLC have been dismissed. See Doc. Nos. 8, 19.
      Defendants Equifax, Inc. and Experian Information Solutions, Inc. have filed notices of settlement. See
28    Doc. Nos. 22, 28.

                                                         9
                                                                                         20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.221 Page 10 of 14



 1           “California courts employ the ‘primary rights’ theory to determine what constitutes
 2     the same cause of action for claim preclusion purposes.” Brodheim, 584 F.3d at 1268
 3     (quoting Maldonado, 370 F.3d at 952). Under the primary rights theory, a plaintiff’s
 4     “primary right is simply the plaintiff’s right to be free from the particular injury.”
 5     Mycogen Corp., 51 P.3d at 306–307 (quoting Crowley v. Katleman, 881 P.2d 1083, 1090
 6     (Cal. 1994)). The “determinative factor” in the primary rights analysis is the “harm
 7     suffered.” Boeken v. Philip Morris USA, Inc., 230 P.3d 342, 348 (Cal. 2010). “If two
 8     actions involve the same injury to the plaintiff and the same wrong by the defendant, then
 9     the same primary right is at stake even if in the second suit the plaintiff pleads different
10     theories of recovery, seeks different forms of relief and/or adds new facts supporting
11     recovery.” Brodheim, 584 F.3d at 1268 (brackets omitted) (quoting Eichman v. Fotomat
12     Corp., 197 Cal. Rptr. 612, 614 (Ct. App. 1983)). Therefore, the judgment rendered in
13     McGraw I precludes any cause of action in McGraw II that “seek[s] to vindicate the same
14     primary right” at issue in McGraw I. Mycogen Corp., 51 P.3d at 307.
15                  i. Plaintiff’s FCRA and CCCRA Causes of Action
16           In McGraw I, Plaintiff alleged that Pacifica failed to repair Plaintiff’s shower and
17     wrongfully restricted Plaintiff’s access to the premise. See Doc. No. 23-2 at 11. The
18     corresponding injury or harm can be characterized as the deprivation of Plaintiff’s right
19     to access and possess the apartment in a safe and habitable condition. See Thomas v.
20     Shree Jalaram LLC, No. 18-cv-06409-LB, 2019 WL 3503086, at *9 (N.D. Cal. Aug. 1,
21     2019) (finding that a claim based on living conditions in a hotel involve the primary right
22     to possess the unit in safe and sanitary conditions). Additionally, Pacifica’s wrong was
23     the failure to provide Plaintiff access to the apartment and maintain Plaintiff’s apartment
24     in a safe and habitable condition.
25           In contrast, the FCRA and CCCRA claims in McGraw II involve a different injury
26     to Plaintiff. Here, Plaintiff alleges that his credit score was harmed by Pacifica’s failure
27     to accurately report information to credit bureaus. See Compl. ¶¶ 74, 78–79. This injury
28     can be fairly characterized as a deprivation of Plaintiff’s right to be free from unlawful

                                                     10
                                                                                   20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.222 Page 11 of 14



 1     credit reporting. See Yan Sui v. 2176 Pac. Homeowners Ass’n, No. SACV 11-1340 JAK
 2     (AJW), 2012 WL 6632758, at *7 (C.D. Cal. Aug. 30, 2012) (describing the plaintiff’s
 3     primary right as the right to be free from unlawful credit reporting practices).
 4           Thus, Plaintiff asserts a different primary right because the harm suffered by
 5     Plaintiff in McGraw I is different from the harm suffered here in McGraw II.
 6     Accordingly, the court finds that the FCRA and CCCRA actions are not barred by res
 7     judicata.
 8                  ii. Plaintiff’s Financial Abuse and Retaliatory Eviction Causes of Action
 9           Here, Plaintiff alleges Pacifica “falsely accused Plaintiff of owing more moneys
10     than he actually owed, demanded that Plaintiff immediately vacate[] his apartment
11     despite his compliance on the lease, and continued to harass Plaintiff.” Compl. ¶ 100.
12     Similarly, in McGraw I, Plaintiff alleged illegal lockout and habitability issues. See Doc.
13     No. 23-2 at 11. As in McGraw I where Plaintiff sought to recover punitive and other
14     damages for illegal lockout, here in McGraw II, Plaintiff seeks punitive and other
15     damages under both claims. See Compl. ¶¶ 103, 109; Doc. No. 23-2 at 11. Thus, both
16     McGraw I and McGraw II assert the same injury, the deprivation of Plaintiff’s right to
17     access his apartment. See United States ex rel. Hyatt v. Mirza, No. 2:17-cv-2125 KJM-
18     KJN, 2018 WL 6653319, at *5 (E.D. Cal. Dec. 19, 2018) (identifying the primary right at
19     stake in a retaliatory eviction claim to be the plaintiff’s right to her apartment). As such,
20     the primary right at stake in McGraw II was at stake in McGraw I. Accordingly, all three
21     elements of res judicata are satisfied with respect to Plaintiff’s financial abuse and
22     retaliatory eviction claims.
23           4. Whether the Doctrine of Res Judicata is Inapplicable Because of the Small
24           Claims Court’s Limited Jurisdiction
25           Plaintiff argues the doctrine of res judicata should not preclude the present action
26     because the small claims court in McGraw I did not have jurisdiction over the claims
27     alleged in McGraw II. See Doc. No. 27 at 19. Plaintiff supports this argument by relying
28     on an Eastern District of Washington decision that applied Washington state law. Id.

                                                     11
                                                                                   20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.223 Page 12 of 14



 1     (citing Peterson v. Sanofi-Aventis U.S. Ltd. Liab. Co., No. CV-12-202-LRS, 2012 WL
 2     2880883, at *6 (E.D. Wash. July 13, 2012)) (“This Court questions how plaintiffs could
 3     or should have brought the present action in Small Claims Court when defendant itself
 4     asserts that the amount plaintiff now seeks to recover far exceeds the Small Claims
 5     Court’s [damages] limit.”).
 6           Plaintiff’s reliance on Peterson is misguided for at least two reasons. First, unlike
 7     the matter here, which requires the application of California state law, Peterson applied
 8     Washington state law. See id. at *2, 5; see also Robi, 838 F.2d at 323 (“We look to
 9     California law to determine the res judicata effect of a California judgment.”). Second,
10     and most importantly, the court in Peterson found that the causes of action asserted in the
11     small claims action were not the same as those asserted in the federal court action. See
12     Peterson, 2012 WL 2880883, at *5. Furthermore, as Pacifica notes, other courts applying
13     California law have rejected similar arguments. See, e.g., United States ex rel. Hyatt,
14     2018 WL 6653319, at *5 (rejecting plaintiff’s argument that res judicata should not apply
15     when jurisdictional limits on small claims prevented plaintiff from seeking punitive
16     damages); see also Taylor v. Grannis, No. C 07-6380 MHP PR, 2010 WL 4392578, at *4
17     (N.D. Cal. Oct. 29, 2010) (finding that a civil rights action was barred by previous state
18     habeas actions and that the unavailability of damages in the state action “does not
19     matter.”). Accordingly, the Court rejects Plaintiff’s argument that res judicata should not
20     apply due to Plaintiff’s voluntary decision to bring McGraw I in the limited jurisdiction
21     of small claims court.
22           5. Whether the Doctrine of Res Judicata is Inapplicable Because the Events
23           Giving Rise to the Financial Abuse and Retaliatory Eviction Claims Occurred
24           After the Filing of the Original Complaint in McGraw I
25           Plaintiff further contends that the application of res judicata to the present case is
26     improper because “[r]es judicata is not a bar to claims that arise after the initial complaint
27     is filed.” Doc. No. 27 at 11 (quoting Allied Fire Protection v. Diede Construction, Inc.,
28     25 Cal. Rptr. 3d 195, 199 (Ct. App. 2005)); see also Los Angeles Branch NAACP, 750

                                                     12
                                                                                   20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.224 Page 13 of 14



 1     F.2d at 739 n.9 (“We decline to impose a potentially unworkable requirement that every
 2     claim arising prior to entry of a final decree must be brought into the pending litigation or
 3     lost.”). In response, Pacifica points to authority stating, “the doctrine of res judicata bars
 4     the relitigation of all events which occurred prior to entry of judgment, and not just those
 5     acts that happened before the complaint was filed.” Monterey Plaza Hotel Ltd. Pshp. v.
 6     Local 483 of the Hotel Emples. Union, 215 F.3d 923, 928 (9th Cir. 2000) (citing
 7     Eichman, 197 Cal. Rptr. at 615). The Court does not need to decide which rule is correct
 8     because Plaintiff’s argument fails under either rule.
 9           Plaintiff’s reliance on Allied Fire Protection and Los Angeles Branch NAACP is
10     unavailing for several reasons. First, unlike this action, which must consider the
11     preclusive effect of a California state court judgment, the court in Allied Fire Protection
12     considered the preclusive effect of a prior federal court decision. See 25 Cal. Rptr. 3d at
13     197. Second, in Los Angeles Branch NAACP, the court explained, “[t]he rule that a
14     judgment is conclusive as to every matter that might have been litigated ‘does not apply
15     to new rights acquired pending the action which might have been, but which were not,
16     required to be litigated.’” Los Angeles Branch NAACP, 750 F.2d at 739 (quoting Kettelle
17     v. Kettelle, 294 P. 453, 454 (Cal. 1930)). However, the exception to this rule is that
18     “[p]laintiffs may bring events occurring after the filing of the complaint into the scope of
19     the litigation by filing a supplemental complaint . . . .” Id. The facts of Los Angeles
20     Branch NAACP fell under that exception because the plaintiffs did file a supplemental
21     pleading; the court found that res judicata barred only the acts occurring prior to the close
22     of trial. See id. at 740–41.
23           Here, the facts also fall under the exception. Plaintiff brought his primary right to
24     access his apartment into the scope of litigation in McGraw I by filing an amended
25     complaint, and the court entered judgment on the matter in Plaintiff’s favor. According
26     to the complaint here in McGraw II, the conduct giving rise to the financial abuse and
27     unlawful eviction and retaliation claims arose after Plaintiff filed the initial complaint in
28     McGraw I but before Plaintiff filed the FAC in McGraw I. Compare Compl. ¶¶ 47–49

                                                     13
                                                                                   20-cv-954-MMA (KSC)
     Case 3:20-cv-00954-MMA-KSC Document 36 Filed 10/23/20 PageID.225 Page 14 of 14



 1     (alleging that Pacifica served Plaintiff with a sixty-day notice of eviction on April 20,
 2     2019), with Doc. No. 23-2 at 11 (alleging that Pacifica locked Plaintiff out of the property
 3     twice sometime between August 14, 2015 and July 2019). Plaintiff’s FAC in McGraw I
 4     sought recovery for “illegal lockout.” See Doc. No. 23-2 at 11. As previously discussed,
 5     the primary right associated with an illegal lockout is the same primary right at issue in
 6     the financial abuse and eviction and retaliation claims of McGraw II: Plaintiff’s right to
 7     access his apartment. See supra Section III.B.3.ii. Thus, by seeking recovery on the
 8     basis that Pacifica deprived Plaintiff of his primary right to access his apartment in
 9     McGraw I in the FAC, Plaintiff brought Pacifica’s conduct of depriving Plaintiff of his
10     right to access his apartment into the scope of litigation in McGraw I. Accordingly, the
11     rule stated in Los Angeles Branch NAACP does not prevent the application of res judicata
12     to Plaintiff’s claims of financial abuse and retaliatory eviction.
13                                           IV. CONCLUSION
14           For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART
15     Defendant Pacifica’s motion to dismiss. The Court GRANTS Pacifica’s motion and
16     DISMISSES Plaintiff’s financial abuse of a dependent adult and eviction and retaliation
17     claims without leave to amend. The Court DENIES Pacifica’s motion to dismiss
18     Plaintiff’s FCRA and CCCRA claims.
19           IT IS SO ORDERED.
20
21     Dated: October 23, 2020
22
23
24
25
26
27
28

                                                     14
                                                                                  20-cv-954-MMA (KSC)
